Title: To Thomas Jefferson from Ebenezer Brown, 27 December 1806
From: Brown, Ebenezer
To: Jefferson, Thomas


                        
                            Sir/
                            Massachusetts. Newton Decr. 27th. 1806
                        
                        The Subscriber request leave to State Sum facts respecting a wound I received in the late war with great
                            Britian. the papers Containing the evidenc of Said wound are at the war office Signed by the Judge of this district as
                            the law directed. The Secty. at war Says he is not otherised by the act made for pensinors to put me on to the list. as
                            I was a Serjeant when wounded and having recivd. Commutation of half pay as Leiutenant. a Memoiral was presented to
                            Congress the last Winter in my behalf by Mr. Sever who ripresents the destrict in wich I live but to no effect. The
                            Circumstant’s are thus I Servd from the 19th. of Apl. 1775 to Novr. 15th. 1783. I was promotted to the rank of
                            Ensign Sept 28th. 1777. and to the rank of Lieut. March 21st 1782—as the above mentioned unfortinate Circumstances
                            opporate So hard against me, and being prompt by narrow Circumstances as to property, having a famely to suport and being
                            past the Active part of life—I have thought proper to pray the president to recmend my Cause to Congress as my Claim is
                            fully suported as will appear at the war office—this request perhaps Sir is unreasonble. if So I declare upon my honour
                            it does not procede from a want of due respect to the President of the United States—I aim is only to State the facts on
                            truth.
                        had I ben born to affluance, I Should not have made applacation to the goverment in this Case, but Contented
                            my Selfe with the honour of a Sldr. in defence of our Country, but
                            as I Spent my youthfull days in the Army, and as promotion drew after it expences full hard to bare, to appear in a decent
                            garb of an officer—
                  I have the honour to be Sir Your obt. Sert.
                        
                            Ebenezer Brown
                            
                        
                    